MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Dec 22 2015, 8:24 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jeremy K. Nix                                           Gregory F. Zoeller
Matheny, Hahn, Denman & Nix, L.L.P.                     Attorney General of Indiana
Huntington, Indiana                                     Ian McLean
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Melvin J. Knetter,                                      December 22, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        35A04-1506-CR-646
        v.                                              Appeal from the Huntington
                                                        Circuit Court
State of Indiana,                                       The Honorable Thomas M. Hakes,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        35C01-1404-FA-112



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 1 of 8
                                             Case Summary
[1]   Melvin J. Knetter appeals his sixty-year aggregate sentence for two counts of

      class A felony child molesting, four counts of class B felony sexual misconduct

      with a minor, and three counts of class C felony incest, all of which were

      committed against his daughter, arguing that it is inappropriate based on the

      nature of the offenses and his character. We conclude that he has failed to

      carry his burden to persuade us that his sentence is inappropriate, and therefore

      we affirm.


                                 Facts and Procedural History
[2]   Knetter was married to Rebecca Knetter, and they had a child, K.K., who was

      born in December 1996. In 2010, Knetter and Rebecca moved to a home on

      Etna Road in Huntington County. K.K. was thirteen years old and started

      eighth grade that year. One day in the living room, Knetter began kissing K.K.

      on the face and neck and penetrated K.K.’s vagina with his finger. K.K. said,

      “No,” and tried to push him away. Tr. at 323. He started to pull her toward

      her bedroom. She fought him and kept saying no. She tried to grab the wall

      but he pulled her away. He finally picked her up and carried her to her

      bedroom, where he removed her clothing and had sexual intercourse with her.

      It hurt. She turned her head away and cried. Although that was the first time

      that Knetter had sexual intercourse with K.K., he had been engaging in

      inappropriate touching since she was in second or third grade. Id. at 286.




      Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 2 of 8
[3]   On another occasion in 2011 when K.K. was still in eighth grade, Knetter came

      into her bedroom, took off her clothes, and flipped her over on her stomach,

      which scared her. Knetter had sexual intercourse with her from behind and

      ejaculated on her back. Knetter had sexual intercourse with K.K. more than

      twenty times in the Etna Road house. Afterward, he would apologize and say

      that it would not happen again. K.K. asked Knetter why he did these sexual

      acts to her. Knetter responded that he was upset that she did not love him the

      way he loved her. Id. at 349. She told him that she wanted a father-daughter

      relationship without the sex acts.


[4]   In 2011, Rebecca moved to North Carolina as a result of marital issues. When

      K.K. finished eighth grade, she went to live with her mother and remained with

      her during her ninth-grade year. In 2012, when K.K. was fifteen and starting

      tenth grade, she returned to live with Knetter. At that time, Knetter was living

      with another woman with whom he had had a child. However, Knetter began

      sexually molesting K.K. again by having intercourse with her and putting his

      finger in her vagina. This became a weekly occurrence stopping only for about

      a month. In one incident, after K.K. turned sixteen, she tried to run away from

      Knetter when he began to rub against her, but he caught her and “forced it.” Id.

      at 362. Another time, Knetter penetrated K.K.’s anus with his penis. “It hurt

      really bad and [K.K.] freaked out and jumped up.” Id. at 372. Knetter did not

      try that again.


[5]   After she completed tenth grade, K.K. moved with Knetter to a new home in

      Huntington County, where he continued to digitally penetrate K.K.’s vagina

      Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 3 of 8
      and have sexual intercourse with her. Knetter also made K.K. engage in oral

      sex on two occasions by placing his penis in her mouth.


[6]   K.K. asked her father why he did these sexual acts to her and told him that

      other fathers did not do this to their daughters. Knetter replied that she did not

      know what goes on behind closed doors. Another time, K.K. told Knetter that

      she was afraid that she would go to hell because of what he did to her, and he

      told her that incest was in the bible so it was okay. Sometimes, when K.K.

      would ask Knetter permission to go to a friend’s house, he would tell her that

      she “owe[d] him one,” meaning that she “would have to allow him to have sex

      with [her].” Id. at 391. On some occasions, Knetter would give K.K. money

      after having sex with her, and this made her feel “like a whore.” Id. at 394.


[7]   When K.K. was in eleventh grade, she went to visit her mother in North

      Carolina for Christmas. In January 2014, K.K. revealed to her halfsister that

      Knetter had been having sex with her. Her halfsister urged her to tell Rebecca.

      K.K. finally told her mother about the sexual abuse, and Rebecca reported it to

      the local authorities in North Carolina and the Huntington County Sheriff’s

      Department.


[8]   In April 2014, the State charged Knetter with two counts of class A felony child

      molesting (Counts I-II), four counts of class B felony sexual misconduct with a

      minor (Counts III-VI), and three counts of class C felony incest (Counts VII-

      IX). Following a four-day jury trial, Knetter was found guilty as charged. At

      sentencing, the trial court found no mitigating factors and found that Knetter’s


      Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 4 of 8
      violation of his position of authority and trust and his criminal history,

      consisting of a conviction for indecent liberty with a child and failure to register

      as a sex offender, were aggravating factors. The trial court sentenced Knetter to

      forty-five years each for Counts I-II; fifteen years each for Counts III-VI; and six

      years each on Counts VII-IX. The sentences on Counts I-IV were concurrent to

      each other but consecutive to the sentence for Counts V-IX, which were

      concurrent to each other, for an aggregate sentence of sixty years, all executed.

      This appeal ensued.


                                     Discussion and Decision
[9]   Knetter asks us to revise his sentences so that they are all concurrent pursuant

      to Indiana Appellate Rule 7(B), which states, “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” When reviewing a sentence, our principal

      role is to leaven the outliers rather than necessarily achieve what is perceived as

      the correct result. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). In

      addition, “appellate review should focus on the forest–the aggregate sentence–

      rather than the trees–consecutive or concurrent, number of counts, or length of

      the sentence on any individual count.” Id. “We do not look to determine if the

      sentence was appropriate; instead we look to make sure the sentence was not

      inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Knetter has

      the burden to show that his sentence is inappropriate. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

      Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 5 of 8
[10]   Turning first to the nature of the offense, we observe that “the advisory sentence

       is the starting point the Legislature selected as appropriate for the crime

       committed.” Pierce v. State, 949 N.E.2d 349, 352 (Ind. 2011). Here, all of

       Knetter’s sentences are above the advisory 1 and his sentences for Counts I-IV

       are consecutive to Counts V-IX. Knetter does not challenge the enhanced

       individual sentences but requests that all his sentences be revised to concurrent

       terms. He argues that consecutive terms are inappropriate because “all of the

       charges involve one victim” and that over the period covered by the charging

       informations, Counts I through IV happened more than twenty times and

       Counts V through IX occurred weekly. Appellant’s Br. at 7.


[11]   Neither of these facts persuades us that his consecutive sentences are

       inappropriate. To the contrary, Knetter failed to provide the love and

       protection to K.K. that she needed and deserved. See Kincaid v. State, 839

       N.E.2d 1201, 1205 (Ind. Ct. App. 2005) (observing that a parent’s position of

       trust is relevant to sentencing). He abused his position as a father to take

       advantage of K.K. by misleading her about the morality of his sexual

       misconduct and using his authority to require sexual favors in exchange for his

       permission. He damaged her self-esteem by giving her money after sexually

       abusing her and making her feel “like a whore.” Tr. at 394. He repeatedly and




       1
         The sentencing range for a class A felony is twenty to fifty years with an advisory sentence of thirty years.
       Ind. Code § 35-50-2-4. The sentencing range for a class B felony is six to twenty years with an advisory
       sentence of ten years. Ind. Code § 35-50-2-5. The sentencing range for a class C felony is two to eight years
       with an advisory sentence of four years. Ind. Code § 35-50-2-6.

       Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015              Page 6 of 8
       regularly sexually abused her over a period of many years, and he attempted

       acts that frightened and hurt her.


[12]   As for Knetter’s character, he stresses that he maintained steady employment,

       provided financial support to K.K. while she lived with him, and has not been

       convicted of any crimes for the last fourteen years. However, Knetter has a

       1993 conviction for indecent liberty with a child, a 1998 conviction for failing to

       register as a sex offender, and a 2000 conviction for operating while intoxicated.

       The first two convictions are directly related to the current offenses. See Ruiz v.

       State, 818 N.E.2d 927, 929 (Ind. 2004) (significance of a defendant’s criminal

       history “‘varies based on the gravity, nature and number of prior offenses as

       they relate to the current offense.’”) (quoting Wooley v. State, 716 N.E.2d 919,

       929 (Ind. 1999)). Furthermore, Knetter engaged in sexual molestation of and

       sexual misconduct with K.K. for four years before he was charged. K.K. made

       it clear to Knetter that she did not want him to engage in sexual acts with her,

       but he callously ignored her needs and feelings. 2 We conclude that Knetter has

       failed to persuade us that his sentence is inappropriate. Therefore, we affirm.




       2
          The cases cited by Knetter to argue that his sentence is inappropriate are readily distinguishable. In Rivers
       v. State, 915 N.E.2d 141,144 (Ind. 2009), the defendant committed only two acts of molestation and then
       stopped of his own accord and did not commit any other offenses in the seven years that passed before he
       was charged. In Laster v. State, 918 N.E.2d 428, 436 (Ind. Ct. App. 2009), the defendant had no criminal
       history. In Monroe v. State, 886 N.E.2d 578, 580 (Ind. 2008), the defendant’s criminal history consisted only
       of driving-related offenses. Finally, in Harris v. State, 897 N.E.2d 927, 930 (Ind. 2008), the defendant’s past
       criminal convictions, consisting of two class D felony theft convictions and numerous driving traffic
       violations, were not significant aggravators in relation to a class A felony.

       Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015               Page 7 of 8
[13]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 35A04-1506-CR-646 | December 22, 2015   Page 8 of 8